United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS        February 13, 2004
                          FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 03-60315
                            Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

CHARLES ANGELO DECARLO, doing business as
Charles Van Wagner,

                                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 1:02-CR-37-1
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Angelo DeCarlo, convicted of violating 18 U.S.C.

§§ 922(g)(1) and 924(e) by possessing a firearm as a convicted

felon, appeals from the district court’s denial of his motion for

new trial based upon newly-discovered evidence pursuant to FED.

R. CRIM. P. 33.    DeCarlo also appeals the enhancement of his

sentence pursuant to 18 U.S.C. § 924(e) and U.S.S.G. § 4B1.4.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60315
                                 -2-

     DeCarlo has failed to prove that the Government either

withheld the newly-discovered impeachment material from him prior

to his trial or knowingly used perjured testimony at his trial.

See East v. Scott, 55 F.3d 996, 1003-05 (5th Cir. 1995).

Moreover, DeCarlo’s own testimony before the jury was sufficient

to establish that he constructively possessed the firearm in

violation of 18 U.S.C. § 922(g).   See United States v. Mergerson,

4 F.3d 337, 348-49 (5th Cir. 1993).   Thus, DeCarlo has failed to

show that the newly-discovered evidence is material.     See United

States v. MMR Corp., 954 F.2d 1040, 1047 (5th Cir. 1992).     In

addition, because the new evidence is cumulative and impeaching,

its discovery does not warrant a new trial.   See id.

     The crime of burglary for which DeCarlo was convicted under

Utah Criminal Code § 76-6-202 substantially corresponds to the

definition of generic burglary as required by Taylor v. United

States, 495 U.S. 575, 599 (1990), for sentencing enhancement

under 18 U.S.C. § 924(e).   See Taylor, 495 U.S. at 599.    Thus,

the Government’s submission of proof of the text of the Utah

state statute is sufficient proof that DeCarlo’s prior burglary

offense meets the definition of the violent felony of burglary

for enhancement purposes under 18 U.S.C. § 924(e).     See id.

     AFFIRMED.